DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 in the Remarks, filed November 19, 2021, with respect to claims 1, 2, 4-8, 10-12, 14, and 16-18 have been fully considered and are persuasive.  The rejections of claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, 14, and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “receiving, from a first core network entity, a first message including information indicating whether first data path is offloadable to the WLAN AP; receiving, from a base station, a second message including control information for moving the first data path to the WLAN AP while the terminal is in a connected state; transmitting, to a second core network entity associated with the WLAN AP, a notification for notifying a movement of the first data path to the WLAN AP is required, after the terminal is connected to the WLAN AP; and receiving, from the WLAN AP, first data over the first data path based on the control information and the notification while the terminal is in the connected state, second data being received from the base station over a second data path”, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 




/DUC T DUONG/Primary Examiner, Art Unit 2467